DYKMAN, J.
The plaintiff recovered a judgment against the defendant in this action for $175, damages, and $73.11, costs, which made together $248.11. The defendant appealed from the judgment, and, pending the appeal, a settlement was reached between the parties, without the knowledge of the attorney for the plaintiff, through the intervention of William H. Grace. The sum paid upon such settlement was $225, of which Grace received $50, and the plaintiff $175, the amount of her verdict. Thereupon a motion was made by the plaintiff’s attorney to set aside the satisfaction of the judgment. That motion was argued, and an order was made setting aside the satisfaction of the judgment to the extent of $73.11, the costs of the plaintiff’s attorney, which he was allowed to collect. The defendant appealed from that order, and, while the appeal was pending, the defendant made a motion for a reargument of the original motion. That motion was denied, and the defendant has appealed from that order also. These orders are so obviously right and just that argument or authority in their support are unnecessary, although the orders are well sustained by both. Both orders should be affirmed, with $10 costs and disbursements.